Order filed June 21, 2012




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00166-CV
                                   ____________

                       PATRICIA SALVATO, M.D., Appellant

                                           V.

         MICHELLE WINSMANN F/K/A MICHELLE NAQUIN, Appellee


                       On Appeal from the 269th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-37079


                                      ORDER

      The clerk’s record was filed March 2, 2012. The court has been informed that the
trial court signed a “Final Appealable Order” on May 18, 2012. Therefore, a relevant
item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c).

      The Harris County District Clerk is directed to file a supplemental clerk’s record
on or before July 9, 2012, containing the “Final Appealable Order” signed May 18, 2012.
       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a
part of the case file.



                                     PER CURIAM